UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1530


GETSIE KIRUBA DIAMOND,

                Plaintiff - Appellant,

          v.

BON SECOURS HOSPITAL,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cv-02901-WDQ)


Submitted:   February 22, 2010            Decided:     March 9, 2010


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Getsie Kiruba Diamond, Appellant    Pro Se.    Darren M. Creasy,
Sidney   R.  Steinberg,   POST &     SCHELL,   PC,  Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Getsie    Kiruba     Diamond     appeals    the   district      court’s

order granting summary judgment in favor of her former employer

in this employment discrimination action.               We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the   reasons   stated     by   the   district    court.      Diamond      v.   Bon

Secours Hosp., No. 1:07-cv-02901-WDQ (D. Md. Apr. 14, 2009).                    We

dispense   with     oral    argument      because     the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2